DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 08/11/2021.
Applicant amended no claims. Applicant cancelled claim 11. Claims 1-10, 12 are pending. Claim 1 is independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 08/11/2021 is being considered and being examined.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2173.04, undue breadth of the claim may be addressed under different statutory provisions, depending on the reasons for concluding that the claim is too broad.  D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Drawing Objections (New Matter Issue)
4a.	Please DO NOT enter Drawing amendment 07/14/21 and they are being objected to as follows:
The amendment filed 07/14/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
New Added Circuitry in Fig. 1B (amendment 07/14/2021)  is new and not supported by the original disclosure. 
a) All the new components shown e.g. 120, 152, 154 and their specific connection, circuitry structure  is not supported in original disclosure. The circuitry with components presented is new with capability that is beyond what was presented before.
b) “detection amplifiers 152” nature (single input or differential input etc.), input/ output, connection details, functional capability disclosed is not supported in original disclosure.
c) “global bit line 123” connection details to various components is not supported by original disclosure.
d) other components and related connections are new and not supported.
Applicant show support in the following areas if any new component or, circuit is being drawn:
A1) support for type of components (for example if detection unit is drawn, needs to show e.g. single ended or differential ended sense amplifier is supported in spec previously)


4b.	Please DO NOT enter Drawing amendment 03/18/21 and they were objected to previously as follows: (objection maintained)
	The amendment filed 03/18/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
1) New Added Circuitry in Fig. 1A (amendment 03/18/2021)  is new and not supported by the original disclosure (original FR18 72707 or current disclosure) . Block 114 details is not supported previously. For example, row decoder and word line driver connection and outputs shown is not supported and can be configured many ways. The specific way shown is not supported in original disclosure.  Further, outputs without input connections are rare in the art.
2) New Added Circuitry in Fig. 1B (amendment 03/18/2021)  is new and not supported by the original disclosure. All the new components shown e.g. 102, 152, 154 and their specific connection, circuitry structure  is not supported in original disclosure, The circuitry with components presented is new with capability that is beyond what was presented before.
3) New Added Circuitry in Fig. 6 (amendment 03/18/2021)  is new and not supported by the original disclosure.

Specification Objections (New Matter Issue)
5.	Previous spec objections are maintained. Please DO NOT enter.
1) Spec amendment to include description of Fig. 1A (page 4 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
2) Spec amendment to include description of Fig. 1A (page 5 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
3) Spec amendment page 6 second para (via 145 etc.) is new and not supported by the original disclosure.
4) Command layer description  (page 3, 6 of spec amendment 03/18/2021) is new and not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Previous Drawings Objection maintained
6. 	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claim language must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Regarding claim 1, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show relevant connections between word line driver (input, output), row decoder (input, output), data (input, output), various command (input, output) (as they relate to electronic selection device per layer). 
; -  ; wherein: -  are arranged in a layer of command electronics which is separate from the memory layers, - in each of the memory layers, each of the word lines is connected to an output of an electronic selection device arranged in the memory layer comprising said word lines, a , , and forming a commanded switch interposed between said word line and the  and configured to let a signal received on its data input pass or not depending on the value of a selection signal of one of the memory layers received on its command input and , - all the electronic selection devices arranged in a same memory layer are configured to receive on their command input a same selection signal of one of the memory layers, and - each electronic selection device further includes a bias element of the word line connected to the electronic selection device configured to ensure a bias of said word line at an electrical reference potential when the electronic selection device does not let the signal received on its data input pass.
Regarding claim 2, the following features must be shown in the drawings, or cancelled from the claims. Drawings do not show these feature (crossed out limitation in the following). In summary, Fig. 1-Fig. 5 do not show position of command electronics  layer since only two layers illustrated. The relevant connections and arrangement need 
Regarding claim 8, “…global bit lines and the global complementary bit lines are connected to  and configured to read the memory cells…”  connection and arrangement in relation to other components must be shown in drawings.
Regarding claim 10, “… The 3D-RAM memory according to claim 8, wherein, in each of the memory layers, each of the bit lines and each of the complementary bit lines is connected to an input of a  a  of which is connected to  , an  is connected to one of the , and …” must be shown in drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification Objections
7a.	The DETAILED DESCRIPTION OF PARTICULAR EMBODIMENT section of the specification is objected to because of the following informality:
Application describes prior art within this mentioned heading which may confuse persons reading the disclosure as to what the disclosed invention is. Description of pages 10, 11 on (see e.g. page 10 last para) describes prior arts as it relates to priors arts and commonly known subject matter. These paras need to move to the BACKGROUND of the invention section of the specification.     
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Figures and Specification (see Specification objection below) to make sure care is taken to see that prior art or other information cited in a specification or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.

Appropriate correction is required.
7b. 	The disclosure lacks Brief Summary Of The Invention as provided in 37 CFR 1.77(b). It should be included and prepared following the guideline as below:
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01 (d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention).  If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.

Claim Objections
8.	Claims 1, 2, 8, 10 and associated dependent claims inclusive of claims 1-10, 12 are objected to because the claims are not readable on drawings. See drawing objections in section 6 above.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  PARK et al. (US 2016/0049197 A1) in view of and HISAMOTO (US 2018/0019748 A1). Further supported by Nho et. al (“A High-speed, Low-power 3D-SRAM Architecture”, IEEE 2008 Custom Integrated Circuits Conference) for limitation analysis.
Regarding independent claim 1, PARK teaches a 3D-RAM memory (Fig. 5: 100; para [0051]: resistive RAM) comprising: 
several memory cell arrays distributed in several superimposed memory layers (Fig. 5 in context of para [0079]: Layer 1-Layer A) and such that in each memory cell array (e.g. Fig. 5 array in Layer A), the memory cells arranged on a same line of the array are connected to a word line (Fig. 5: GWL and WL) associated with said line and arranged in the array (see PARK para [0081]); 
a word line driver (Fig. 5: 123 WD/SA); and a row decoder coupled to the word line driver (Fig. 5: 122 ADDR DEC. Limitation is further supported by Nho Fig. 1, Fig. 2, Fig. 7 disclosure and Nho teaches “3D-SRAM” comprising several memory cell arrays distributed in several memory layers with row decoder in each layer and word line drivers.); 
wherein:
the row decoder (Fig. 5: 122) and the word line driver (Fig. 5: 123) are arranged in a layer (Fig. 5: layer 1) of command electronics (Fig. 5: Layer1 implements control logic) which is separate from the memory layers (para [0079]).
PARK is silent with respect to individual stack/ layer specific selection devices, switches, additional control mechanism per stack/ layer as it pertains to remaining provisions of this claim.
HISAMOTO (US 2018/0019748 A1) teaches - 
in each of the memory layers (Fig. 13 employed in a layer), each of the word lines (Fig. 13: WL’s) is connected to an output of an electronic selection device (Fig. 13: GVS, PWK) arranged in the memory layer (Fig. 13) comprising said word lines,
a data input (Fig. 13: Din) of which is connected to the word line driver (Fig. 13: connected via CDEC), 
a command input (associated command of C-Add, R-Add, R/W) of which is connected to the row decoder (Fig. 13: RDEC) forming a commanded switch (Fig. 13: RDEC, CDEC forms a commanded switch) interposed between said word line (see physical location of Fig. 13: WL’s) and the word line driver (see physical location of Fig. 13: driver input gates) and 
(Fig. 13: Din) depending on a value of a selection signal (see Fig. 13 in context of para [0105], para [0106]: selected WL vs. unselected WL) of one of the memory layers received on the command input and outputted by the row decoder (Fig. 13 in context of para [00104]-para [0107]), 
 all the electronic selection devices  arranged in a same memory layer are configured to receive on their command input (Fig. 13) a same selection signal of one of the memory layers (Fig. 13 circuitry located in same layer),
each electronic selection device further includes a bias element (Fig. 13: PWCK generating Vg0, Vg1) of the word line connected to the electronic selection device (Fig. Fig. 13: GVS) configured to provide a bias to said word line at an electrical reference potential (para [0105]: “ground potential”) when the electronic selection device does not transfer the signal received on its data input  (para [0105]: when “non-selected word line” is being used. See para [0104]-para [0105]) .
PARK’s peripheral circuitry applicable for each layered array is being modified using HISAMOTO’s circuitry components and functionality. HISAMOTO  teaches “achieving low power consumption”  using its invention. Nho teaches that integration of 2D-SRAM components into 3D-SRAM array (see Fig. 5, Fig. 6, Abstract) and teaches that 3D-SRAM has demonstrated significant improvement in power-delay over conventional 2D-SRAM.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of HISAMOTO into the teachings of PARK such that per layer/ stack array control scheme can be employed in a 3D stacked 
Regarding claim 2, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches wherein the memory layers are superimposed one above the other (see Fig. 5: Layer 2 - Layer A) and are arranged above the layer of command electronics (Fig. 5: Layer 1) or wherein the layer of command electronics is arranged between two memory layers (see Fig. 5).
Regarding claim 7, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches further including global word lines (PARK Fig. 5: GWL’s), each global word line being connected to at least one input of an electronic selection device present in each of the memory layers (PARK and HISAMOTO’s combined teachings of selection device).
Regarding claim 12, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. PARK teaches wherein the memory cells are of the SRAM type (see Fig. 13 6T SRAM cells).

12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1) and HISAMOTO (US 2018/0019748 A1), in view of Azuma et al. (US 2013/0077384 A1).
Regarding claim 3, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Azuma teaches wherein each electronic selection device includes a transfer gate (Fig. 24: 132 transfer gate) forming the commanded switch (Fig. 24: “WL ), an input of which (Fig. 24: input of 133) forms the input of the electronic selection device (Fig. 24: nmos gate of transmission gate of switch), an output of which (Fig. 24: output of 133) forms the output of the electronic selection device (Fig. 24: pmos gate of transmission gate of switch), and 
a command input of which forms (read/ write command activated GWL input) the command input of the electronic selection device (Fig. 24: WL selection switch).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Azuma into the teachings of PARK, HISAMOTO  such that per layer/ stack array control scheme can be employed in a 3D stacked memory device in order to reduce operational leakage and reduce power consumption (Azuma para [0005]).
Regarding claim 4, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Azuma teaches wherein each electronic selection device (Fig. 24: WL selection switch) includes a first field effect transistor forming the commanded switch and configured such that: a first electrode, corresponding to the source or to the drain of the first transistor, forms the data input of the electronic selection device, - a second electrode, different from the first electrode and corresponding to the drain or to the source of the first transistor, forms the output of the electronic selection device, a gate forms the command input of the electronic selection device (Limitation is directed to pass gate or, transmission gate structure. See Azuma Fig. 24 Transmission gate structure teaches this limitation).
.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2016/0049197 A1), and HISAMOTO (US 2018/0019748 A1), in view of Huang (US 10756094 B2).
Regarding claim 9, PARK, HISAMOTO teach the 3D-RAM memory according to claim 1. They are silent with respect to remaining provisions of this claim.
Huang teaches wherein each memory layer includes several memory cell arrays (Huang Claim 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Huang into the teachings of PARK, HISHAMOTO such that additional arrays with per layer/ stack controllability feature can be employed in order to have increased data storage capacity.


Response to Arguments
Drawing and spec objections are maintained. Applicant’s arguments are not persuasive regarding this matter and the objections are maintained. See details in 
1) support for type of components (for example if detection unit is drawn, needs to show e.g. single ended or differential ended sense amplifier is supported in spec previously)
2) support for  component connections and relative connections (relative to other components)

Applicant’s arguments with respect to claim(s) have been considered but are moot because new grounds of rejection added based on newly added references. The rejection does not rely on  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to new matter issues, drawing and spec amendments will not be entered.
No art rejection provided for Claims 5-6, 8, 10-11. Examiner’s  Note: The absence of art rejection should not be taken as indication that the prior art may be silent on relevant anticipatory/obviousness teachings. The invention as claimed seems to depart, as the analysis in this Office Action presents, from teachings found in the drawings/specification of the instant Application in such a way that makes all art rejection at this time an exercise in futility.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Nakadai (US 2009/0296498 A1): Fig. 4A, Fig. 4B, Fig. 1 applicable for all claims.
Andrieu (US 20190312039 A1): Fig. 2A, Fig. 2B, Fig. 1 applicable for all claims.
Baek (US 20120063194 A1): Fig. 1, Fig. 3-Fig. 5 applicable for all claims.
See specially per layer control features applicable for claim 1 in addition.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)